Citation Nr: 1325770	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  06-39 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and a depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active service from November 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for PTSD.

This case was previously before the Board in October 2010 and June 2012.  In October 2010, the Board remanded this matter to the Appeals Management Center (AMC) in Washington, D.C., in order to conduct additional development, to include ensuring that all action required by the VCAA was completed; contacting the Veteran and requesting he identify all health care providers who treated him for complaints or symptoms related to PTSD; attempting to obtain specified records from the New Orleans VAMC, taking action to verify the Veteran's reported stressors; and if any additional information regarding stressors was provided that would allow for verification, sending his stressor information to JSRRC and/or any other pertinent resources for verification.  Finally, if an in-service stressor was verified, the Veteran was to be scheduled for a VA psychiatric examination.  A review of the record shows that appropriate VCAA notice was provided to the Veteran, attempts were made to obtain the requested VA records; the AMC obtained history records for the Veteran's unit from the Air Force Historical Research Agency; the AMC made a finding that the Air Force Office of Special Investigations could not perform additional research without additional identifying information; and the AMC made a formal finding of the lack of information to corroborate the Veteran's reported stressor.  The AMC also found that without a verified stressor, they were unable to schedule a VA examination.  Thus, the Board concludes that there was substantial compliance with the remand directives of October 2010.  Stegall v. West, 11 Vet. App. 268   (1998).

In June 2012, the case was returned to the Board, at which time it was noted that in light of the Clemons case, the issue on appeal should be considered as set forth above. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therein, the United States Court of Appeals for Veterans Claims (Court or Veterans Court) clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  Though a veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Essentially, the Court found that a veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the veteran.  

The Board remanded the case to the AMC in June 2012 in light of the holding in Clemons and the evidence of record, which suggested that the Veteran had mental health problems dating back to his military service.  Specifically a VA examination was to be provided to address the etiology of the Veteran's mental health disorders.  Also, additional efforts were to be made to obtain additional service treatment records and VA treatment records.  The directives of the Board's remand have been substantially complied with and the case is now ready for appellate review.


FINDING OF FACT

The Veteran has an acquired psychiatric disorder characterized as depressive disorder that was incurred in, or caused by, his military service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder characterized as depressive disorder have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for an acquired psychiatric disorder characterized as depressive disorder.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary. 

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f). 

VA amended 38 C.F.R. § 3.304(f) to liberalize the evidentiary standard for establishing a required in-service stressor where a claimed stressor is related to fear of hostile military or terrorist activity, and these amendments are applicable to the Veteran's appeal.  See 75 Fed. Reg. 39,843 (stating that the amendments are applicable to appeals currently before the Board that have not yet been decided). 

"Fear of hostile military or terrorist activity" is defined as being where "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  In the absence of clear and convincing evidence to the contrary, the Veteran's lay testimony alone may establish the occurrence of such a stressor if the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  

38 C.F.R. § 3.304(f)(3) (2013).

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(b).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic. 38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b)  to a chronic disease not listed in 38 C.F.R. § 3.309(a)  as "a substitute way of showing in-service incurrence and medical nexus").

In instances where the disability at issue is not considered a chronic disease under 38 C.F.R. § 3.303(b), the only two avenues for establishing service connection are by demonstrating that the disability occurred coincident with service under 38 C.F.R. § 3.303(a); or when the evidence shows that a disease diagnosed after service was incurred in service under 38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Veterans Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 

The Veteran contends he has PTSD as a result of an in-service incident, for which his report of the specific details have varied, but has generally been described as occurring in late 1969 or early 1970, while the Veteran was stationed at Castle AFB in Merced, California, and involving him witnessing a fellow service member and friend (with the last name Thomas) getting killed in a bar fight off base. 

As noted in the Introduction, the AMC obtained history records for the Veteran's unit from the Air Force Historical Research Agency and the AMC made a finding that the Air Force Office of Special Investigations could not perform additional research without additional identifying information.  The AMC also made a formal finding of the lack of information to corroborate the Veteran's reported stressor. 

The service treatment records show that the Veteran underwent a psychiatric evaluation in December 1969.  On evaluation it was felt that the Veteran manifested very poor judgment, excessive use of alcohol, and very poor impulse control.  The diagnosis was immature personality disorder with alcoholic excess.  It was felt that the Veteran would have marked difficulty adjusting to the continued demands of service.  He was found to have no psychiatric illness, which would qualify him under AFM 35-4 and was handled administratively under AFM 39-12.  On January 7, 1970 it was noted that the Veteran had complaints of diarrhea and progressive cramps.  The impression was deferred - nerves versus enteritis.  The next day the Veteran underwent a separation examination, which noted that psychiatric evaluation was abnormal, with a diagnosis of immature personality disorder with alcoholic excess.

After service, the Veteran underwent VA hospitalization in November 1987 for treatment for alcohol dependence.  It was noted that he had entered the program after getting caught drinking alcohol from his canteen while at Reserve training.  The Veteran stated that he had had a drinking problem for 20 years.  (The Board notes that efforts to obtain the rest of the Veteran's records from his time in the Reserve were unsuccessful.)

The record also reflects that the Veteran sustained a head injury in 1993 which has resulted in some amount of cognitive dysfunction, to include memory problems.  He has been granted a nonservice-connected pension, due in part to a diagnosis of post-concussion syndrome.  

A general VA examination in June 1996 shows a diagnosis of psychoneurosis.  A June 1996 VA brain examination also shows the Veteran had post-concussive mental dysfunction.  A November 1999 VA treatment record notes a negative depression screen, however.  

In November 2004, a VA mental health research note shows the Veteran was diagnosed as having PTSD by a psychology technician.  A December 2004 VA treatment record also notes that the Veteran was currently being treated for depression.  The Veteran had a positive PTSD screen in January 2005 performed by a licensed nurse practitioner.  A May 2005 VA group therapy note signed by a clinical psychologist also notes a diagnosis of PTSD.  

In July 2005, the Veteran's VA psychiatrist submitted a letter noting that he had treated the Veteran since July 2004.  The psychiatrist noted that he had become impressed by the severity of the Veteran's PTSD symptoms and noted that the traumatic event that triggered the PTSD symptoms was witnessing the murder of a friend.  It was noted that while in technical school training to become a military police officer, the Veteran went off base to a bar with a friend.  A fight reportedly occurred during which his friend was shot and killed.  The Veteran remembered extreme horror and fear.  His risked his own life by tackling and disarming the man who fired the gun.  He then returned to base for fear of being arrested and court martialed.  The psychiatrist noted that because of this incident the Veteran could not become a military policeman, as he would have flashbacks while firing his weapon on the firing range.  The Veteran stated that he was allowed to finish training but was unable to function in the field and he began to drink heavily in an effort to cope with re-experiencing this event.  The psychiatrist noted that he believed the Veteran suffered with PTSD due to an event that occurred while serving in the military.

An October 2005 PTSD screen was negative, however.  On VA examination in June 2007, the examiner noted significant deficits in the Veteran's mental status, but also indicated that it was not known the extent to which he may have been exaggerating.  Nonetheless, the examiner found that it was as likely as that not that the Veteran was exaggerating his mental symptoms and/or malingering.  But the examiner also noted that the record did contain significant evidence that the Veteran had had problems with his mental competency for many years and had had various signs of poor cognitive skills and limited cognitive capacity.  

Based on these findings, the Board determines that it is unclear whether the Veteran providing varying/inconsistent details regarding the in-service stressor event - to include describing the individual he witnessed being killed as first a civilian friend and then a fellow service member - is as a result of this cognitive dysfunction. 

On the VA examination in June 2007, apparently conducted in conjunction with pending (but now resolved) claims for alcoholism and mental incompetence, the examiner indicated that there was a long history of mental disorder dating back to the Veteran's time in service, and that his PTSD symptomatology may have increased secondary to the trauma of Hurricane Katrina.  Further, in the June 2007 report, the examiner opined that the Veteran suffered from PTSD, which he more likely than not continued to experience, and that more likely than not began when the Veteran witnessed the death of a friend in a bar in 1969, when he was on active military service.  The examiner indicated that it was difficult to ascertain with a high degree of certainty whether the Veteran continued to suffer from PTSD, but that based on a review of medical records, it was more likely than not that he continued to suffer from PTSD.  The examiner also noted that the trauma that initiated the Veteran's PTSD could not be verified, and concluded that one must resort to mere speculation regarding the source of his PTSD.

In June 2012, the Board determined that although the Veteran had reported he had had PTSD since service, he had also essentially contended that he has had psychological symptoms/problems since service.  Thus, in light of the apparent diagnosis of anxiety and depression, in addition to PTSD, the suggestion of a connection to service in the 2007 VA examination, and the service treatment records which show the Veteran underwent a psychiatric evaluation and was diagnosed with, and discharged due to, immature personality disorder with alcoholic excess, and in considering the evidence record in the light most favorable to the Veteran, the Board found it necessary to afford the Veteran another VA medical examination regarding the probable etiology of any current psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79   (2006); 38 U.S.C.A. § 5103A(d)(2) ; 38 C.F.R. § 3.159(c)(4).  Moreover, in the report, the VA examiner was to acknowledge and discuss the Veteran's report of a continuity of psychological symptoms and other related symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

A VA examination was provided in August 2012.  The examiner noted that the Veteran's claims file was reviewed and determined that after careful review of the claims folder, review of the mental health records, and clinical interview, that the Veteran's depressive disorder at least as likely as not (i.e., to a 50-50 or greater degree of probability) had its onset in or was causally related to the Veteran's active service.  The examiner noted that the Veteran's symptoms failed to meet the full DSM-IV diagnostic criteria for PTSD.  However, his symptoms appeared to date back to his reported stressor of "my friend being killed at the bar."  The Veteran reported that he experienced anxiety and depression after that incident and that his symptoms had remained constant over the years.

In addressing this claim, initially it is noted that the regulations relaxing the standards for stressor verification for PTSD diagnoses do not apply to the Veteran's claim, as he is not relating a stressor concerning fear of hostile or terrorist activity.  See 38 C.F.R. § 3.304(f).  Also, since the Veteran's stressor has not been independently corroborated, specifically that his friend was murdered in a bar, the criteria for a PTSD diagnosis have not been met, notwithstanding the medical opinions of record that the Veteran has PTSD.  Specifically credible supporting evidence to support the Veteran's assertion that the claimed stressor event in service occurred has not been provided.  38 C.F.R. § 3.304(f).  For this reason the Veteran has not met the relatively strict criteria for a PTSD diagnosis for VA purposes.

After a careful review of the evidence of record, however, the Board finds that the Veteran suffers from a psychiatric disorder characterized as depressive disorder related to the event in service in which his friend was reportedly killed at a bar.  In making this determination, the Board notes that the Veteran is competent to report that he was fearful during his military service that he would die because of his friend being killed.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge.  Such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994). 

Moreover, as for the Veteran's credibility, while the Veteran's story has differed somewhat in that he changed the year of the incident and whether or not his friend was a civilian, it is not clear from the medical records if this is a result of the Veteran's head injury in 1993 and resultant cognitive dysfunction, rather than any dishonesty on his part.  The Board resolves all doubt in the Veteran's favor that his story has been more or less consistent in that a friend was killed in a bar and thus accepts the Veteran's statement as credible.  The Board also finds no reason to doubt the credibility of the Veteran in reporting that he feared for his life during and immediately after the murder of his friend.  The Veteran indicated that he started drinking alcohol in excess as a result of this incident; and his records are internally consistent, as evidenced by his treatment records showing a diagnosis of immature personality and alcoholic excess.  Therefore, the Veteran's assertions are consistent with the circumstances of his service.  Further, the Board finds that it is facially plausible that the stressor described by the Veteran resulted in his resultant depression.  Additionally, treatment records document a finding of possible nerves related to the Veteran's complaints of diarrhea in service, and treatment for alcohol dependence after service in 1987 with a finding of psychoneurosis in 1996.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

The Board also finds it significant that an August 2012 VA clinician determined after careful review of the claims folder, review of the mental health records, and clinical interview, that the Veteran's depressive disorder at least as likely as not (i.e., to a 50-50 or greater degree of probability) had its onset in or was causally related to the Veteran's active service.  While the examiner determined that the Veteran's symptoms failed to meet the full DSM-IV diagnostic criteria for PTSD, he found that the Veteran's symptoms appeared to date back to his reported stressor of "my friend being killed at the bar."  In addition the examiner noted that the Veteran reported that he experienced anxiety and depression after that incident and that his symptoms had remained constant over the years.  The VA examiner was fully informed of the Veteran's medical history, provided a fully articulated opinion, and supported the opinion with reasoned analysis.  Therefore, the Board assigns a high probative value to the August 2012 medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  There are no other medical opinions of record to refute the August 2012 opinion.  An opinion was provided in 2007 that the Veteran might be over exaggerating his symptoms, but the 2007 examiner also noted that the Veteran had PTSD, which more likely than not began when the Veteran witnessed the death of a friend in a bar in 1969

The Veteran's depression is not listed as a chronic disease under 38 C.F.R. § 3.309(a).  For this reason, the Veteran cannot assert that his depression is related to service based on a continuity of symptomatology under 38 C.F.R. § 3.303(b).  He must meet the criteria for service connection by either demonstrating that his depression occurred coincident with service under 38 C.F.R. § 3.303(a); or by demonstrating evidence shows that a disease diagnosed after service was incurred in service under 38 C.F.R. § 3.303(d).  As the service treatment records are negative for a diagnosis of depressive disorder, the Veteran does not meet the criteria for service connection under 38 C.F.R. § 3.303(a).  However, the Veteran does meet the criteria for service connection under 38 C.F.R. § 3.303(d), as a medical opinion of record has established that the Veteran's depression first diagnosed after service was incurred in service.

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is a medical diagnosis of a depressive disorder related to the Veteran's reports of witnessing a friend murdered in service, competent and credible evidence that the in-service event occurred, and in-service psychiatric treatment resulting in a diagnosis of personality disorder, the Board concludes that the preponderance of the evidence supports the grant of service connection for an acquired psychiatric disorder to include depressive disorder.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for an acquired psychiatric disorder characterized as depressive disorder is granted. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder characterized as depressive disorder is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


